Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about November 29, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed acts that, if committed by an adult, would constitute the crimes of criminal possession of a weapon in the fourth degree, menacing in the second degree, attempted assault in the third degree, and that she also committed the act of unlawful possession of a weapon by a person under 16, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The victim’s testimony established each of the charged offenses.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent and placing her on probation rather than adjudicating her a person in need of supervision. *444This was the least restrictive dispositional alternative consistent with appellant’s needs a::.d the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]), in view of appellant’s violent conduct in the underlying incident, which included threatening her mother with a knife, as well as appellant’s history of violence and other misconduct (see e.g. Matter of Jade Q., 41 AD3d 327 [1st Dept 2007]). Concur— Mazzarelli, J.E, Sweeny, DeGrasse, Freedman and Gische, JJ.